Citation Nr: 1242146	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  05-37 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain, with degenerative changes.

2.  Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1968.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Department of Veterans Affairs (VA) North Little Rock, Arkansas, Regional Office (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  The Veteran's representative raised the issues of entitlement to service connection for erectile dysfunction and a voiding disorder, to include as secondary to service-connected prostate cancer residuals, in the November 2012 informal hearing presentation.  Accordingly, these issues are referred to the RO for appropriate disposition.  

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain, with degenerative changes, has not resulted in unfavorable ankylosis of any kind or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

2.  Left lower extremity sciatica is associated with the Veteran's service-connected lumbosacral strain, with degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for lumbosacral strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2012).

2.  The criteria for a separate evaluation for left lower extremity sciatica have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §4.71a, Note (1) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  
 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In April 2005, prior to the initial decision on the claim by the RO, the Veteran was provided general notice of the information and evidence needed to substantiate an increased rating claim.  Specifically, the Veteran was advised to submit evidence showing a service-connected disability increased in severity.  The Veteran was encouraged to submit doctor's records, medical diagnoses, and medical opinions.  The Veteran was also notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  In the June 2005 rating decision currently on appeal, the Veteran was advised that a 50 percent rating required evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

The Veteran received additional notice by way of the October 2005 statement of the case of the rating criteria contained in the General Rating Formula for Diseases and Injuries of the Spine.  He was further advised of the information related to functional impairment, functional loss, and painful motion.  See 38 C.F.R. §§ 4.10, 4.40, 4.59 (2005).

In September 2007, the Veteran was provided notice of the information and evidence needed to substantiate his increased rating claim for lumbosacral strain with degenerative changes.  Specifically, the Veteran was advised to submit evidence showing this service-connected disability increased in severity or got worse.  The Veteran was encouraged to submit doctor's records, medical diagnoses, and medical opinions.  The Veteran was also notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  

He was also advised of the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  In particular, the Veteran was encouraged to submit evidence showing the nature and severity of his condition, the severity and duration of the symptoms, and the impact of the condition and/or symptoms on his employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, and statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was further notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  The Veteran's claim was readjudicated following this notice in an April 2009, March 2011, and October 2012 supplemental statement of the case.

The Board further finds that a reasonable person could be expected to understand what information and evidence was required to substantiate an increased rating claim for lumbosacral strain with degenerative changes.  The information provided allowed the Veteran to effectively participate in the appeal process.  The Veteran was also afforded the opportunity to testify before the Board in support of his claim, and did so in June 2006.  The Veteran was subsequently notified in August 2011 that Veterans Law Judge who conducted the June 2006 video-conference hearing was no longer employed by the Board.  The Veteran was given another opportunity to have a new hearing but declined in an August 2011 statement.  Instead, the Veteran requested that his case be considered based on the evidence of record.  38 C.F.R. § 20.707 (2012).

The Veteran also had representation throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Private treatment records from J.W., M.D., J.B., D.C., J.D., R.N., and M.R., D.C were obtained and associated with the claims file.  The Veteran was afforded VA orthopedic and neurological examinations in conjunction with his increased rating claim for lumbosacral strain with degenerative changes.  The examinations evaluated the Veteran's disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran's claims were previously before the Board in August 2007, November 2009, and October 2011 and remanded for additional evidentiary development, to include providing the Veteran proper notice, affording him the opportunity to identify any pertinent outstanding treatment records not included in the claims file, obtaining outstanding private and VA treatment records, and providing the Veteran a VA examination.  The requested development was completed as directed and the Veteran's claim is before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran also received benefits from the Social Security Administration (SSA).  Efforts to obtain these records were unsuccessful, in part because as indicated by SSA correspondence dated November 2011, the records were destroyed.  In any event, the Veteran indicated in September 2012 that he received SSA benefits due to age, and not based on disability.  The RO subsequently issued a memorandum of unavailability for the SSA records in October 2012 and determined that additional efforts to obtain these records would be futile.  The Veteran was notified of this finding in October 2012.  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e). 

The Veteran contends that he is entitled to an increased disability rating for his service-connected lumbosacral strain with degenerative changes.  By way of history, the RO granted service connection for lumbosacral strain in a rating decision dated March 1969.  The RO evaluated the Veteran's lumbar spine disability as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective September 24, 1968.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  

In November 2000, the Veteran sought an increased rating for his service-connected lumbosacral strain.  The RO issued a rating decision in June 2001 in which it increased the Veteran's disability rating under Diagnostic Code 5295 to 40 percent, effective November 30, 2000.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  

Similarly, the Veteran sought an increased rating for his service-connected back disorder in April 2004.  The RO issued a rating decision in June 2004 in which it re-styled the service-connected disability as lumbosacral strain with degenerative changes and continued the Veteran's 40 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  The hyphenated code was intended to show that the Veteran's service-connected lumbar spine disability was manifested by lumbosacral strain (Diagnostic Code 5237) and degenerative arthritis of the spine (Diagnostic Code 5242).  The RO also denied entitlement to TDIU.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal, but withdrew the appeal by a February 2005 statement and informal conference report.  

Most recently, the Veteran sought an increased rating for his service-connected back disorder and entitlement to TDIU in February 2005.  The RO issued a rating decision in June 2005 in which it continued the Veteran's 40 percent disability rating for lumbosacral strain with degenerative changes under Diagnostic Codes 5237-5242 and denied entitlement to TDIU on the grounds that the schedular requirements for TDIU were not met.  The RO found that the Veteran's TDIU claim did not warrant a referral to the Director, Compensation and Pension Service to be considered on an extraschedular basis.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

VA treatment records and hospitalization reports associated with the claims file dated January and February 2004 revealed that the Veteran experienced a transient ischemic attack (TIA) followed by a cerebrovascular accident (CVA).

A VA examination in May 2004 noted that the Veteran had a recent CVA.  The Veteran reported subjective complaints of severe, chronic low back pain, intermittent numbness, and increased pain with all activities and weather changes.  The Veteran denied a past surgical history related to his back, as well as any incapacitating episodes or bowel or bladder dysfunction.  The Veteran used a cane for walking daily.  A physical examination of the lumbar spine revealed evidence of tenderness to palpation.  He had difficulty rising from a chair and walked with a slow, shuffling gait and a cane.  Strength was diminished 25 percent in each lower extremity and straight leg raise testing was positive at 45 degrees.  Sensation was intact.  Range of motion testing on forward flexion was to 30 degrees, while extension was to 10 degrees.  Lateral flexion was to 20 degrees and rotation was to 30 degrees.  Pain was reported throughout the ranges of motion, but the amount did not vary with repetitive use.  X-rays were interpreted to show evidence of mild degenerative disc disease (DDD) at L3-5 as well as mild scattered vertebral body spurs.  The diagnosis was chronic lumbosacral strain with degenerative changes.  According to the examiner, it was "more likely than not" that the Veteran was permanently and totally disabled due to his service-connected back disability.

A VA neurological examination was conducted in May 2004 to evaluate the severity of the Veteran's service-connected abnormal tic disorder.  It was noted that the Veteran had a recent CVA.  A motor examination showed 5/5 strength and a sensory examination was intact to propioception.  The Veteran's gait was described as "fairly normal."  The diagnosis was abnormal movement disorder, probably chronic tics.  

The Veteran submitted a statement dated that same month in support of his claim.  Specifically, the Veteran reported subjective complaints of progressively worsening low back pain, with radiating pain and numbness to the hips and legs.  The Veteran also noted that he walked with an altered gait as a result of lumbosacral spine pain.  

The Veteran further reported subjective complaints of L5-S1 radicular pain with prolonged sitting at the time of a June 2004 VA appointment.  In July 2004, the Veteran described his left thigh and leg numbness as being "total" and resulting in total immobility of his leg.  The Veteran also expressed the opinion that his lower extremity neurological complaints were unrelated to his TIA.  

A magnetic resonance imaging scan (MRI) of the lumbar spine taken at a VA medical facility in July 2004 showed evidence of mild spondylosis, mild posterior disc bulge at L3-5, hyperintense annulus tear at L4-5, and inferior most hydrated disc space at L5-S1.  A September 2004 VA vascular surgery consultation note revealed that the Veteran had a past history of right and left popliteal aneurysms.  Although the popliteal pulses were not found on physical examination, a Doppler study of the bilateral lower extremities was within normal limits.

Included in the claims file is a statement from W.B., M.D. dated December 2004.  According to Dr. W.B., the Veteran experienced increasing weakness, numbness, and discomfort in his left leg.  Clinical diagnoses revealed an evolving lumbar radiculopathy, most likely at the L5-S1 level.  Dr. W.B. noted that a recent July 2004 MRI scan was interpreted to show mild spondylosis of the lumbar spine, a mild posterior disc bulge at the L3-5 levels, a hyperintense annulus tear at L4-5, and an inferior most hydrated disc at L5-S1 level.  In Dr. W.B.'s opinion, these findings were consistent with diagnosed radiculopathy.  Dr. W.B. indicated that the radiculopathy was essentially unrelated to the Veteran's TIA because such neurological deficits caused by these attacks typically resolved in 24 hours or up to one week following the TIA.    

The Veteran had a follow-up VA neurological consultation in December 2004.  He reported continued subjective complaints of left thigh numbness, which in the examiner's opinion, did not fit a specific dermatomal distribution.  Strength testing in the bilateral lower extremities was 5/5 and sensation was intact.  The examiner noted that the Veteran walked with normal gait from the waiting room to the examination room, but upon examination, the Veteran walked with altered gait and demonstrated decreased weight bearing on the left lower extremity.  According to the examiner, the Veteran had a history of right watershed infarctions dating to November 2003 with acute onset vertigo in May 2004.  It was also noted that the Veteran had been "worked up" for his non-specific complaints of left thigh numbness.  However, the examiner indicated that the MRI results were not suggestive of radiculopathy.  Consideration was given to chemical inflammation from the annulus tear as the source of these symptoms, but it was unlikely as the tear was on the interior and away from the nerve roots.  Similarly, the examiner stated that having numbness involving only the proximal dermatomes and not the distal dermatomes, especially with an injury at the root level was unlikely.  The examiner also speculated that the Veteran experienced dysthesias secondary to a previous stroke.  

Electromyographic testing conducted in January 2005 was normal without evidence of left L2-S1 radiculopathy.  In a follow-up VA neurology consultation dated April 2005, the Veteran's gait was normal and he had normal power on motor strength testing in all muscle groups, except for distal left lower extremity weakness.  Reflexes were symmetric.  The diagnosis was right watershed infarct in November 2003, with no recent TIA; lumbosacral spondylosis, with DDD that was currently inactive; and hypertension.  

The Veteran was afforded a VA neurological examination in May 2005 for the purpose of evaluating the severity of his service-connected atypical tic disorder.  Muscle and strength testing of the lower extremities was normal, without evidence of atrophy, fasciculations, rigidity, or bradykinesia.  The diagnosis was moderate, atypical tic disorder.

The Veteran was also afforded a VA spine examination in May 2005.  The Veteran reported subjective complaints of increased pain, decreased motion, and use of prescribed medications since the prior VA examination.  The Veteran also reported some numbness in the left thigh, but he denied incapacitating episodes in the past year with physician-ordered bed rest.  The Veteran's daily activities were very limited and consisted mainly of watching television.  The Veteran used a cane and was unable to lift more than five to ten pounds.  A physical examination revealed fairly marked tenderness to palpation over the lumbar spine without evidence of paraspinous muscle spasm.  The Veteran was noted to have brisk knee jerks, but absent ankle jerks bilaterally.  Range of motion testing revealed forward flexion to 20 degrees with pain, extension to 10 degrees with pain, and lateral flexion and rotation to 15 degrees with pain.  The Veteran rose slowly from a chair and walked with a slow, shuffling gait.  No additional limitation of range of motion was found on repetitive use.  The diagnosis was chronic lumbosacral strain with degenerative changes.  

L.C. submitted a statement in support of the current claim in May 2005.  According to L.C., the Veteran no longer worked due to the severity of his back disability.  That same month, the Veteran indicated that his service-connected back disability resulted in incapacitating episodes having a total duration of six weeks in the past year.  The Veteran requested a 60 percent disability rating based on the length and severity of his claimed incapacitating episodes caused by intervertebral disc syndrome (IVDS).  

In November 2005, E.P. and O.S. submitted statements in support of the Veteran's claim in which it was noted that the Veteran in the past was a very active person.  However, due to the severity of his service-connected back disability, he was no longer active, had to pay others to perform yardwork and other chores, and was no longer able to work.  Similarly, former employers, R.R. and D.W., indicated that the Veteran was no longer able to work due to the severity of his low back disability.

The Veteran sought private care from J.B., D.C. in November 2005 for constant low back pain.  It was noted that the Veteran walked with a forward shuffling gait and that he used a cane.  Range of motion testing showed forward flexion to 25 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees.  Weakness in the bilateral lower extremities was noted with +1 deep tendon reflexes and positive straight leg raise testing.  X-rays showed degenerative changes throughout the lumbar area with disc thinning at L4-5.  The diagnosis was chronic lumbar strain with degenerative changes.  According to J.B., the Veteran was permanently and totally disabled due to his low back disability.  Treatment notes dated November to December 2005 revealed continued complaints of low back pain and minimal relief from symptoms with chiropractic treatment.   

In February 2006, the Veteran reported that he was in "constant" pain due to his service-connected back disability and that he had to change positions frequently to alleviate these symptoms.  The Veteran underwent a VA physical medicine and rehabilitation consultation in May 2006.  He reported subjective complaints of predominantly axial pain, with very rare limb symptomatology.  He denied bowel or bladder problems.  An MRI scan was interpreted to show loss of disc space at L4-S1.  The diagnosis was non-specific chronic low back pain, predominantly axial.  In a June 2006 follow-up note, the Veteran reported subjective complaints of "stabbing" pain, with radiation to the left hip and leg.  The Veteran was described as being obese and encouraged to lose weight.

The Veteran testified before the Board in June 2006.  In particular, the Veteran's representative expressed the opinion that the Veteran was entitled to a 60 percent disability rating based on the rating criteria for IVDS, as well as TDIU benefits because the Veteran was no longer able to work due to the severity of his service-connected lumbar spine disability.  According to the Veteran, he regularly took strong narcotics to manage his pain temporarily and was "almost bedridden totally."  The Veteran further testified that he was prescribed bed rest by a physician.  

In a statement dated in June 2006 from the Veteran's VA physician, the Veteran reported subjective complaints of lower back pain with radiation to the left for the past seven years.  The Veteran acknowledged that he rested in a recliner for at least ten hours when awake to relieve his pain.  The physician expressed the opinion that bed rest "may be of benefit and helpful to treat his back pain."  Further, the physician stated that the Veteran may use bed rest as needed to alleviate his pain.

In October 2007, J.D., R.N. submitted a statement that he knew the Veteran for over 20 years and indicated that he complained of low back pain since 2003.  J.D. noted that the Veteran's symptoms got progressively worse over the intervening years and that he used a cane to walk beginning in 2006.  J.D. also noted that the Veteran recently started using two canes to walk and was unable to stand for even short periods of time.  J.D. indicated that the Veteran was also prescribed strong pain medications, the use of which resulted in decreased mobility and mental acuity.  J.D. expressed the opinion that the Veteran was unable to be gainfully employed due to the severity of his service-connected low back problems. 

M.R., D.C. also submitted a statement in support of the Veteran's claim dated October 2007.  M.R. indicated that the Veteran received care earlier that same month for subjective complaints of sharp low back pain.  A physical examination showed evidence of restricted lumbar spine range of motion, postural distortion, abnormal weight bearing, bilateral lower extremity weakness, and positive straight raise leg testing on the right.  X-rays showed L5 subluxation and DDD at L3-5.  Electromyographic and thermographic studies were interpreted to show evidence of abnormal median frequencies, with severe delevation of muscle tension, especially at L3, L5; vertebral subluxation;, and neurological interference secondary to vertebral subluxation.  The diagnosis was lumbosacral segmental dysfunction, sciatica, cervicothoracic segmental dysfunction, and cervicobrachial syndrome.  According to M.R., the Veteran was totally disabled due to DDD in the low back. 

At a VA spine examination in March 2010, the Veteran reported subjective complaints of worsening low back pain with intermittent radiation to the left buttock, thigh, and calf.  The Veteran also reported daily flare-ups, frequent urination, and occasional constipation that was relieved with laxative use.  The Veteran obtained relief from his symptoms with the use of prescribed medications and rest.  A physical examination revealed that the Veteran used two canes to walk.  He was, however, able to walk without the canes and get on his heels and toes.  He groaned and gagged during the examination due to discomfort and twice appeared to be about to fall.  The Veteran's pelvis was level and his legs were of equal length, but he stood in a forward-flexed position of 10 to 15 degrees.  He was unable to extend past that point.  Forward flexion was measured to be to 40 degrees on three repetitions, with pain noted at the extremes.  Extension was limited by 15 degrees.  Right lateral flexion was to 10 degrees with pain, left lateral flexion was to 15 degrees with "great" pain, and left and right rotation was to 15 degrees without pain.  Evidence of spasm and "a little" weakness was also noted, but the Veteran, by his own account, was not incapacitated on a daily basis nor was he ordered to bed by a physician.  An examination of the lower extremities was negative for atrophy or hyperthesia.  Deep tendon reflexes were +3, bilaterally, at the knees and +1, bilaterally, at the ankles.  Motor strength was 5/5 in the right lower extremity and 4/5 in the left lower extremity.  Sensation was intact.  The diagnosis was chronic lumbar sprain with DDD at L4-S1 and spondylosis on the left side, with sciatica.

The examiner noted that the Veteran had a history of TIA.  Although the Veteran also had diagnosed DDD and/or IVDS related to his service-connected lumbar sprain with degenerative changes, the examiner was unable to relate any neurological symptoms to the TIA as it was beyond the scope of that examiner.  The examiner further noted that the Veteran's lumbar spine disability resulted in significant functional impairment such that it would prevent him from performing substantially gainful employment. 

The Veteran was afforded a VA examination in November 2011.  The Veteran reported subjective complaints of progressively worsening low back pain with sporadic numbness of the left lower extremity.  He also reported daily flare-ups related to his back.  The Veteran used two canes to walk at all times.  A physical examination revealed evidence of abnormal gait and tenderness to palpation.  No evidence of atrophy was noted, while a motor, reflexes, and sensory examination was normal.  According to the VA neurologist, the Veteran's range of motion was so limited in all directions that it could not be measured.  In a September 2012 addendum, the examiner reported that the Veteran was able to perform repetitive use range of motion testing, and no evidence of ankylosis was found.  The examiner found evidence of additional limitation of range of motion on repetitive use, as well as functional loss due to painful movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  

Although straight leg raise testing was negative, the examiner determined that the Veteran had radicular pain or other signs and symptoms due to radiculopathy.  In the examiner's opinion, there was evidence of moderate, sporadic numbness in the left lower extremity involving the sciatic nerve.  The severity of this radiculopathy was described as being "moderate," but the examiner noted that it was only occasionally present.  As such, the examiner stated that the neurological component was only a "small part of his problem."  No other neurological abnormalities were found and the examiner concluded that the Veteran did not have IVDS.  The examiner also described the Veteran as being totally disabled from his service-connected back condition, particularly where, as here, he was unable to carry, twist, bend, or walk any distance.   The diagnosis was DDD at L4-S1.        

The Veteran also underwent a VA general medical examination in December 2011.  According to the examiner, the Veteran was unemployable as a result of his service-connected back disability only.  

As noted above, the Veteran's service-connected lumbosacral strain with degenerative changes is currently rated as 40 percent disabling under Diagnostic Codes 5237-5242.  Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The preponderance of the evidence is against a finding in excess of 40 percent under the General Rating Formula for the Veteran's service-connected lumbosacral strain with degenerative changes for any period of time covered by the appeal.  As noted above, an evaluation in excess of 40 percent under the General Rating Formula requires evidence of unfavorable ankylosis.  "Ankylosis" is defined as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003); see also, Augustine v. Principi, 18 Vet. App. 505, 506 (2004) (defining "ankylosis" as the "immobility and consolidation of a joint."(citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994)).  Put differently, an "ankylosed joint" is one that is fused or obliterated.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 93.

VA and private examinations dated May 2004, May 2005, November 2005, October 2007, March 2010, November 2011, and December 2011 were negative for a diagnosis of or treatment for ankylosis.  The Board acknowledges these examination reports reflected decreased range of motion in the thoracolumbar spine and, at times, additional loss of range of motion following repetitive use, but evidence of ankylosis was not found, even taking into account pain and residuals of repetitive use as a result of the service-connected lumbosacral strain with degenerative changes.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

To the extent that the Veteran's range of motion might be construed to be the functional equivalent of ankylosis because the November 2011 VA examiner determined that the Veteran's range of motion was so limited in all directions that it could not be measured, the definition of ankylosis described above contemplates an immobilized and consolidated, fused, and/or obliterated joint.  See Augustine, 18 Vet. App. at 506; DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 93.  Here, however, the medical evidence of record reflects that the Veteran continues to have some, albeit very limited, motion in the thoracolumbar spine and there has been no finding to date to show or even suggest that the Veteran's thoracolumbar spine was immobilized and consolidated, fused, and/or obliterated.  Accordingly, an evaluation in excess of 40 percent is not warranted under the General Rating Formula for any period of time covered by the appeal.

Pursuant to Diagnostic Code 5243, IVDS may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  An evaluation of 60 percent, the maximum schedular rating, requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).

The Veteran contended that a 60 percent evaluation under the Formula for Rating IVDS based on the length and severity of his claimed incapacitating episodes caused by his service-connected lumbosacral strain with degenerative changes, and or the diagnosed DDD/IVDS in a May 2005 statement and his June 2006 hearing testimony.  The Veteran further testified that he rested in a recliner for at least ten hours when awake to relieve his pain and that he was "almost bedridden totally."  The Veteran is competent to make statements regarding his low back symptoms and the frequency thereof.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009); cf. 38 C.F.R. § 3.159(a)(1) (2012) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  However, both prior to and following the May 2005 statement and the June 2006 hearing testimony, the Veteran denied having incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician in VA examination reports dated May 2004, May 2005, and March 2010.  Most recently, the November 2011 VA examiner determined that the Veteran did not have IVDS.  

The Veteran's physician provided a June 2006 statement in which the physician expressed the opinion that bed rest "may be of benefit and helpful to treat his back pain."  Further, the physician stated that the Veteran "may" use bed rest "as needed" to alleviate his pain.  The use of the term "may" in this context suggests that the Veteran has the discretion or permission necessary to use bed rest as one of various modalities to treat his low back symptoms.  There is nothing in the record, to include the June 2006 statement, to indicate that the Veteran's use of bed rest was formally prescribed or required, but rather, that bed rest was an optional way to treat his low back symptoms on an "as needed" basis.  

The Board has also considered whether separate ratings are warranted for any neurologic abnormalities, to include bowel or bladder impairments, associated with the Veteran's service-connected back disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Although the Veteran reported subjective complaints of urinary frequency and occasional constipation, the Veteran has denied any bowel or bladder impairments stemming from his service-connected lumbosacral strain with degenerative changes and none have been found on objective examination.  Instead, the Veteran's representative attributed the Veteran's claimed voiding dysfunction at least in part to service-connected prostate cancer residuals in a November 2012 informal hearing presentation.  However, the Veteran has consistently reported subjective complaints of intermittent numbness or radiating pain, particularly in the left lower extremity.  The Veteran is competent to make such statements, and the Board finds these statements credible.  See Davidson, 581 F.3d. at 1315.

A December 2004 VA neurological consultation report attributed the Veteran's left lower extremity radicular symptoms, which did not fit a specific dermatomal distribution, to a November 2003 right watershed infarction.  In reaching this conclusion, the examiner noted that a recent MRI was not suggestive of radiculopathy.  The examiner also eliminated chemical inflammation from the annulus tear as a source of the symptoms and noted that having numbness involving only the proximal dermatomes and not the distal dermatomes was unlikely.  Similarly, electromyographic testing conducted in January 2005 was normal, without evidence of left L2-S1 radiculopathy.

In contrast, W.B., M.D. stated in December 2004 that the Veteran experienced increasing weakness, numbness, and discomfort in his left leg.  Clinical diagnoses revealed an evolving lumbar radiculopathy, most likely at the L5-S1 level.  In support of this contention, Dr. W.B. determined that a recent July 2004 VA MRI report which showed mild spondylosis of the lumbar spine, a mild posterior disc  bulge at the L3-5 levels, a hyperintense annulus tear at L4-5, and an inferior most hydrated disc at L5-S1 level, was consistent with diagnosed radiculopathy.  Dr. W.B. indicated that the radiculopathy was essentially unrelated to the TIA because the neurological deficits caused by these attacks typically resolved in 24 hours or up to one week following the TIA.  Similarly, electromyographic and thermographic studies taken at a private medical facility in October 2007 were interpreted to show lumbosacral segmental dysfunction, vertebral subluxation, neurological interference secondary to vertebral subluxation, and sciatica.  Evidence of left-sided sciatica was also diagnosed during the March 2010 VA examination, while the November 2011 VA examiner concluded that there was evidence of moderate, sporadic numbness in the left lower extremity involving the sciatic nerve.  

In light of the foregoing, the Board finds that left lower extremity sciatica is associated with the service-connected lumbosacral strain with degenerative changes.  Thus, the Board finds that a separate disability rating for left lower extremity sciatica is warranted.  38 C.F.R. § 4.71a, Note (1)

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's service-connected lumbosacral strain with degenerative changes is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected lumbosacral strain with degenerative changes is rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected lumbosacral strain with degenerative changes is congruent with the disability picture represented by the disability rating assigned herein.  A rating in excess of 40 percent is provided for certain manifestations of lumbar spine disabilities, but the medical evidence demonstrates that those manifestations are not present in this case.  The currently assigned 40 percent disability rating for the Veteran's service-connected lumbosacral strain with degenerative changes reasonably describes the Veteran's disability level and symptomatology due to his service-connected lumbar spine disability and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected lumbosacral strain with degenerative changes cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.  

In summary, an evaluation in excess of 40 percent for lumbosacral strain with degenerative changes is not warranted for any period of time covered by the appeal.  There is no distinct period at which time a greater or lesser evaluation is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings); cf. 38 C.F.R. § 3.344 (2012) (VA will handle cases affected by change of medical findings or diagnosis, to produce the greatest degree of stability of disability evaluations).  The Board considered the doctrine of reasonable doubt in reaching this decision.  However, as the preponderance of the evidence is against an evaluation in excess of 40 percent for lumbosacral strain with degenerative changes, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 40 percent for lumbosacral strain with degenerative changes is denied. 

A separate disability evaluation for left lower extremity sciatica associated with service-connected lumbosacral strain, with degenerative changes, is granted.


REMAND

The Veteran also seeks entitlement to TDIU benefits.  The Veteran's claim was previously denied on the grounds that he failed to meet the threshold criteria for consideration of the benefit.  See 38 C.F.R. § 4.16(a) (TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more). 

During the pendency of the claim, service connection for prostate cancer was granted by a rating decision in October 2009, and a 100 percent disability rating was assigned, effective August 5, 2008.  In the October 2012 supplemental statement of the case, the RO concluded that the Veteran's TDIU claim was moot by virtue of his 100 percent disability rating for prostate cancer.  See Green v. West, 11 Vet. App. 472, 474 (1998) (noting that a veteran is not entitled to TDIU where he is already assigned a 100 percent schedular evaluation for a service-connected disability); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (holding that a TDIU claim may not be considered when a 100 percent schedular evaluation is already in effect for another service-connected disability). 

Such a finding by the RO is erroneous, particularly where, as here, the Veteran filed the current claim for TDIU benefits in February 2005 and his 100 percent disability rating for prostate cancer was effective August 5, 2008.  

Moreover, it is unclear from the record whether the Veteran's 100 percent disability rating for service-connected prostate cancer remains in effect or whether, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528, this rating has been reduced.  The rating decision makes clear, however, that the Veteran was scheduled for a future VA examination.  The Veteran was afforded a prostate cancer examination most recently in January 2012 and this examination report is of record.  However, the record is silent as to what effect, if any, this examination had on the Veteran's disability rating for prostate cancer.  Additionally, the decision above granted a separate disability rating for left lower extremity sciatica, associated with the Veteran's service-connected back disorder.

The record also reflects several VA and private medical records that provide opinions that the Veteran is unemployable due to his service-connected lumbosacral strain with degenerative changes even though he does not meet the threshold criteria for consideration of TDIU benefits.  On remand, the RO must consider referral to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of this claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records pertaining to the Veteran from September 2012.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, the RO must assign the appropriate separate disability rating and effective date for left lower extremity sciatica associated with the Veteran's service-connected low back disorder.  Thereafter, the RO must re-adjudicate the issue of TDIU for all periods during the course of the appeal where a 100 percent schedular evaluation is not in effect.  During those periods where a 100 percent schedular evaluation is not in effect, if the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but that his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

3.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


